Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Chaolei Marketing and Finance Company for theperiod endingSeptember 30, 2008, I,Fan Luo, Chief Executive Officer and Chief Financial Officer of Chaolei Marketing and Finance Company hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for theperiod endingSeptember 30, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endedSeptember 30, 2008, fairly represents in all material respects, the financial condition and results of operations of Chaolei Marketing and Finance Company Date: Octber 20, 2008 Chaolei Marketing and Finance Company By: /s/ Fan Luo Fan Luo Chief Executive Officer, Chief Financial Officer
